Appellant brought an action to quiet title to certain real estate in Porter County against appellees. She obtained judgment by default on constructive notice. During the same term of court appellees filed their verified application to set aside said default judgment, and filed answer to appellant's complaint. Subsequently, appellant filed what she termed a motion for a new trial which was overruled. The default judgment was set aside on December 8, 1947. The so-called motion for a new trial was overruled February 8, 1948. The transcript was filed in this court April 26, 1948.
Appellant is here attempting to appeal from the order of the Porter Circuit Court setting aside the default judgment. Appellees have filed their motion to dismiss the appeal. Their motion contains six specifications. We need consider only one of these. It is well established that an order setting aside a default judgment is not a final judgment which is appealable under our statute. Thomas v. Kelly (1945), 115 Ind. App. 334,58 N.E.2d 942; State ex rel. Karsch v. Eby, Judge (1941),218 Ind. 431, 33 N.E.2d 336. *Page 399 
The motion to dismiss is sustained. Appeal dismissed.
NOTE. — Reported in 80 N.E.2d 114.